Citation Nr: 0300874	
Decision Date: 01/15/03    Archive Date: 01/28/03	

DOCKET NO.  94-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
to include as the result of undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as the result of undiagnosed illness.

3.  Entitlement to service connection for muscle aches, to 
include as the result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to April 
1992.  He served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in June 1994 by the 
Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In A March 2000 
decision, the Board remanded the issues to the RO for 
further development. 


FINDING OF FACT

There are no objective indications of chronic disability 
associated with the veteran's complaints of chronic 
fatigue, joint pains and muscle aches. 


CONCLUSION OF LAW

Disabilities manifested by chronic fatigue, joint pains, 
and muscle aches were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1118, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an October 2002 letter and numerous supplemental 
statements of the case, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence 
VA would assist in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  At the hearing held before a 
hearing officer at the RO, the veteran failed to indicate 
any additional medical records not already in the 
possession of the VA that would be pertinent to his 
claims.  Furthermore, the claimant has been notified of 
the applicable laws and regulations that set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decision, statement of the case, 
and numerous supplemental statements of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
The veteran has undergone what can only be described as 
extensive VA evaluations over many years, and recent 
examination was conducted in July 2000 as a result of the 
Board's remand.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have therefore been met.  The Board 
concludes that the notice requirements of the new law and 
regulation as well as the duty to assist have been met.  

Factual Background

Service medical records do not show the disabilities at 
issue.  He was discharged from active service in April 
1992.  In November 1993, the veteran filed claims seeking 
service connection for fatigue, muscle aches and pains.  
Significantly, on VA evaluation in November 1992, no 
reference was made to these disorders.  

The veteran has undergone a series of VA evaluations over 
many years.  On VA psychiatric evaluation in April 1994, 
the veteran reported sporadic problems with increasing 
fatigue despite adequate sleep.  No psychiatric disorder 
was diagnosed.  On VA evaluation in April 1994, the 
veteran described problems with multiple areas of his 
body.  The examiner reported that the veteran was "very 
vague on all of these descriptions."  He denied any 
weakness or numbness.  Physical evaluation reveals no 
disorder.  The examiner reports his doubt that this was a 
neurologic problem.  The diagnoses included fibromyalgia 
or chronic fatigue syndrome that appears more likely than 
a primary neurologic problem such as myopathy or myositis 
(which would be associated less with pain or with 
weakness).

On VA evaluation in June 1995, a normal thyroid function 
test was reported.  Examination revealed no discreet 
episodic joint tenderness or pain.  There was no radicular 
symptoms, tingling or numbness.  Motor examination was 
normal throughout.  Obesity was indicated.  The examiner's 
impression was of a vague nonspecific fatigue syndrome 
with an essentially normal neurologic evaluation.  The 
examiner stated that it was his "biggest suspicion that 
this is simply a case of deconditioning . . ." Regarding 
the recent neurologic evaluation, the examiner stated that 
he did not agree that the veteran had a suggestion of 
fibromyalgia given his lack of discreet localizing 
tenderness, particularly in the muscles.  The examiner 
also stated, in pertinent part:

I also did not believe that there would 
be a chronic fatigue syndrome here as 
most patients with that entity has a 
fluctuation and some more joint 
discreet symptoms.  This patient's 
symptoms are vague and nonspecific and 
seem to be [at a] steady state all the 
time.  I therefore don't believe that 
either of those issues are at the 
forefront here.  

On VA evaluation in March 1996, the medical examiner 
reported the veteran's complaints, including chronic 
fatigue, muscle aches, and sometimes joint pain.  Physical 
examination was once again essentially normal.  None of 
the disorders at issue were diagnosed.

The Board has received statements from the veteran's 
spouse and parents noting the veteran's difficulties with 
a series of disorders following discharge from active 
service.  The veteran has also submitted numerous articles 
regarding Persian Gulf Syndrome.  At a hearing held before 
a hearing officer at the RO in January 1998, the veteran 
testified to numerous disorders he associated with his 
military service.  The veteran indicates that he did not 
seek treatment for these conditions while he was in the 
service.  It was reported that these symptoms did not 
occur before his Persian Gulf War service.  He testified 
that his aches occur mainly in the joints including his 
knees, elbows, and arms.  

On VA evaluation in February 1998, the assessment revealed 
that the veteran was in generally good health except for 
moderate obesity and elevated blood pressure.  A history 
of tension headaches and chronic joint pain was reported.

In order to assist the veteran with the development of 
these claims, the Board remanded this case to the RO in 
March 2000 to obtain an additional VA evaluation.  On VA 
evaluation in July 2000, the veteran cited "very vague" 
pains all over his body that he describes as being more 
and "in the muscle" rather than in the joints.  The 
veteran indicated that his range of motion and strength 
were fine but that he has this persistent ache throughout 
his body.  He was unable to pinpoint any particular joint 
that seemed to be worse than the other.  He simply states 
that he "just hasn't felt the same" since he was released 
from the service at age 21.  

A detailed physical examination was performed.  All ranges 
of motion were normal without pain.  Full range of motions 
of numerous joints was reported.  X-ray studies were 
entirely normal, without any evidence of arthritis.  The 
examiner stated, in pertinent part:

My impression is that the patient 
reports vague symptoms of pain that he 
avers to as "not really coming from the 
joints" but rather "coming from the 
muscles over the top."  After examining 
the patient who complains of pain in 
all these multiple areas, I was unable 
to find any evidence for pain produced 
throughout the exam, in congruity of 
his joints, or weakness or limitation 
of range of motion.  In essence, his 
exam is completely normal in regards to 
all the joints for which his complaints 
originated.  He may indeed have some 
chronic pains that he describes, but I 
am unable to attribute these pains to 
any known clinical diagnosis.  

The veteran's representative submitted written argument in 
October 2002.  In early October 2002, a communications 
submitted by the Board to the veteran was returned to the 
Board as undeliverable.  This communication was remailed 
to the proper address in late October 2002.  No additional 
evidence has been submitted since this time.  

Analysis

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in 
cases where a veteran suffers from chronic disability 
resulting from an undiagnosed illness which became 
manifest during service on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or that became manifest to a degree of 
10 percent or more between the end of such service and 
December 31, 2006.   

38 C.F.R. § 3.317(a) further provides that the VA shall 
pay compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested 
by certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to 
any known clinical diagnosis.  Objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are 
capable of independent verification. 38 C.F.R. § 3.317(a).  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, 
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Chronic disability with the symptoms at issue in this 
appeal was not manifested in service.  Consequently, 
direct service connection for such disability(ies) on the 
basis that they were first manifested (and incurred) in 
service is not warranted.  The evidence also does not show 
that the veteran suffers from any chronic disability due 
to an "undiagnosed" illness manifested by these symptoms.  
On numerous evaluations, the VA has been unable to 
determine the existence of these disorders.  There is no 
indication of a chronic disability due to chronic fatigue, 
joint pains or muscle aches in the medical records.  

On numerous VA evaluations, the veteran's physical 
examination has been described as normal.  The veteran has 
been described as well-developed and joint pain, chronic 
fatigue, or muscle aches associated with an undiagnosed 
illness have not been found.  The VA evaluations have 
failed to indicate even the existence of these disorders.  
Significantly, there is little medical evidence indicating 
outpatient treatment record reports noting continuous 
treatment for these disorders or indications that the 
veteran has sought treatment for these disorders following 
his discharge from active service.  The June 1995 VA 
evaluation specifically found no indication of chronic 
fatigue syndrome.  The Board has reviewed this medical 
opinion and finds it to be entitled to great probative 
value.  This medical opinion indicates no suggestion of 
fibromyalgia or chronic fatigue syndrome.  The Board also 
finds that the articles supplied by the veteran do not 
support the medical determination that he has these 
disorders.

The Board also finds that the most recent examination 
(requested by the Board) does not support the veteran's 
claims as the examiner was unable to find any evidence of 
pain produced throughout the examination.  In essence, the 
examiner stated that the examination was completely normal 
in regards to all joints for which his complaints were 
originating.  Such facts do not support the veteran's 
case.  The Board finds that the veteran's limited vague 
subjective complaints do not indicate a disability to a 
degree of 10 percent or more for any of the disorders at 
issue.  All VA examinations would support this finding.

The evidence in the present case simply does not 
demonstrate objective indications of chronic disability 
associated with the veteran's complaints.  Although 
trained medical professionals have endeavored on a number 
of occasions to verify the veteran's complaints, they have 
been unable to do so.  The pertinent regulation requires 
that there be objective evidence perceptible to an 
examining physician or other non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a).  Again, none of the veteran's complaints have 
been verified.  

The Board acknowledges the July 2000 examiner's comment 
that the veteran "may indeed have these chronic pains that 
he describes, but I am unable to attribute these pains to 
any known clinical diagnosis."  However, the fact remains 
that there is no objective evidence to support the 
veteran's complaints to begin with.  Again, extensive 
medical evaluations have failed to cite the existence of 
this disorder or the other disorders at issue and the 
veteran himself has provided no medical information in 
support of this case.  Several examinations have, in fact, 
found that the veteran does not have the disorders at 
issue.  

The veteran has provided no medical evidence in support of 
his claims other than to cite to his difficulties or 
articles that do not support his claims.  The medical 
record does not support the conclusion that he suffers 
from an undiagnosed illness or illnesses associated with 
his Persian Gulf War service.  No private health care 
provider or VA examiner has associated the claimed 
disabilities that are allegedly present with his active 
service.  In addition, service and post-service medical 
records do not support the veteran's claims.   No 
independent verification of the existence of the disorders 
is found.

In the general medical examination of November 1992, he 
made no reference to these disorders.  This fact is 
unusual in that the veteran had testified that he has had 
these disorders since his discharge from active service.  
All evaluations have either found the veteran to be 
"normal" or have diagnosed a condition based on the 
veteran's vague subjective complaints that have never been 
confirmed or even clearly indicated by his own statements.      

Although the veteran has testified that he has these 
disorders and that they are related to his Gulf War 
service, as a lay person he is not competent to establish 
these facts by his own assertions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Extensive medical evaluations 
over a sustained period of time have failed to establish 
the existence of these disorders.  Accordingly, these 
claims must be denied.  


ORDER

The appeal is denied as to all issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

